DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

In the amendment filed on 26 September 2022 the following changes have been made: claims 1, 10, 17, and 24 have been amended. Claims 31-34 have been added.
Claims 1, 3-5, 7-10, 12-14 16, 17, 19-21, 23-24, 26-28, and 30-34 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 7-10, 12-14, 16-17, 19-21, 23-24, 26-28, and 30-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 3-5, and 7-9), machine (claims 10, 12-14, and 16), machine (claims 17, 19-21, 23), and manufacture (claims 24, 26-28, and 30) which recite steps of receiving, by a server device, clinical information in one or more information feeds from one or more other devices; determining, by the server device, whether a communication request from a first communication device for a second communication device has been received, wherein the first and second communication devices are not any of the other devices; determining, by the server device, an event identifier that identifies a patient event and that is associated with the communication request from the first communication device; selecting, by the server device from among the received clinical information, elements of the clinical information to associate with the event identifier based on the patient event to provide call context information; and sending, by the server device to the second communication device, a call request message that initiates device signaling and operations performed by the server device to establish a voice communication session and, wherein the call request message comprises the event identifier to enable the second communication device to display the call context information comprising the selected elements of the clinical information to supplement a caller ID. 

Step 2A Prong 1
These steps for providing call context information to recipients, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the italicized portions from organizing the interactions between people by providing recipients of an incoming communication with information regarding the context and/or purposes of the call.  For example, but for the language describing steps as performed of using a server device, everything else in the context of this claim encompasses human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance as organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-5, 7-9, 12-14, 16-17, 19-21, 23-24, 26-28, and 30-34, reciting particular aspects for providing call context information to recipients such as associating clinically relevant elements of the clinical information with one or more event identifiers, formatting elements of clinical information into a format for transmission as part of the call context information to the second communication device, storing the association of the elements of clinical information and the one or more event identifiers in a database, determining whether a patient event alert has been received or should be issued based upon the received clinical information, determining an event identifier associated with the patient event alert, sending an event alert, receiving an event alert, displaying a GUI display, transmitting the communication request related to the event alert, and sending to the second communication device the selected elements of the clinical information associated with the event identifier are methods for organizing human activity but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of determining, by the server device, whether a communication request from a first communication device for a second communication device has been received, wherein the first and second communication devices are not any of the other devices amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020] to [0108], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving, by a server device, clinical information in one or more information feeds from one or more other devices amounts to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of sending, by the server device to the second communication device, a call request message that initiates device signaling and operations performed by the server device to establish a voice communication session and, wherein the call request message comprises the event identifier to enable the second communication device to display the call context information comprising the selected elements of the clinical information to supplement a caller ID, see MPEP 2106.05(h))

Dependent claims 3-5, 7-9, 12-14, 16-17, 19-21, 23-24, 26-28, and 30-34 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-5, 7-9, 12-14, 16-17, 19-21, 23-24, 26-28, and 30-34, additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such receiving, by a server device, clinical information in one or more information feeds from one or more other devices; sending, by the server device to the second communication device, a call request message that initiates device signaling and operations performed by the server device to establish a voice communication session, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); wherein the call request message comprises the event identifier to enable the second communication device to display the call context information comprising the selected elements of the clinical information to supplement a caller ID, see Goklap et al. [pg. 944, Col. 1] “customized limits, was applied to all incoming data to provide visual alerts for high BP, low SpO2, or significant change in weight on the clinical portal” [pg. 946, Col. 1] “Alerts were displayed on the clinical portal to notify (draw the attention of) the clinicians to patients that may require intervention,” Integrated Telehealth and Telecare for Monitoring Frail Elderly with Chronic Disease, MPEP 2106.05(d).
Dependent claims 3-5, 7-9, 12-14, 16-17, 19-21, 23-24, 26-28, and 30-34 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-10, 12-14, 16-17, 19-21, 23-24, 26-28, and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings (US20050151640A1).
Regarding claim 1, Hastings discloses receiving, by a server device, clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determining, by the server device, whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention, receiving a user input from a user input device, and sending data associated with the notification message, which data was received by the first portable electronic device, to a second portable electronic device based on the user input.” [0053] “….the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…”)
determining, by the server device, an event identifier that identifies a patient event and that is associated with the communication request from the first communication device ([0177] “Referring to FIG. 4, a method 308 that may be implemented in a monitoring system 10 having a notification feature, such as a monitoring system 10 including a notification server 52 running a notification program, may include receiving data at a monitoring device 14-24 at block 310.” [0178] “If a patient has a condition that may require attention at block 312, then data may be sent at block 314 to caregiver receiver 60 as a notification message in order to alert a user of caregiver receiver 60 of the condition.”)

Note: the event identifier is a feature of the monitoring system in [0177].
selecting, by the server device, from among the received clinical information, elements of the clinical information to associate with the event identifier based on the patient event to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician, sending a notification message to a portable electronic device designed to be carried by a clinician to indicate that the patient has a condition of the patient that may require attention by a clinician, and sending live physiologic data from the sensor to the portable electronic device based on a notification message sent to the portable electronic device.”)
sending, by the server device to the second communication device, ([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.”)
a call request message that initiates device signaling ([0130] “Caregiver receiver 60 may also include a vibrating device 143 configured to vibrate in response to a control signal from processing circuit 156 sent to alert a user to the receipt of the notification message.”)
and operations performed by the server device to establish a voice communication session ([0051] “An additional embodiment is directed to a system for establishing voice communication in a health care facility….. The system includes a portable electronic device comprising an audio signal input device, an audio signal output device, a wireless transceiver, and a processing circuit configured to receive the notification messages indicating that the patient being monitored may have a condition that requires attention and to facilitate transfer of voice data to the audio signal output and from the audio signal input by way of the wireless transceiver.”)
and, wherein the call request message comprises the event identifier to enable the second communication device to display the call context information comprising the selected elements of the clinical information to supplement a caller ID ([0142] “Processing circuit 156 is preferably configured to operate as a notification device capable of notifying a user of a condition of a patient that may require attention….One example of patient physiological data may include ECG waveform data that led to the alarm (possibly 6 seconds of data) and data gathered shortly after the alarm.” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0285] “Referring to FIG. 16, a method for initiating a call in a health care facility using a caregiver receiver or other portable electronic communication device includes receiving information at block 1512 regarding a patients identification (name, room number, nickname, hospital ID number, etc.).”)

Note: the call request message is the notification received that a patient may require attention (event identifier). The selected elements of clinical information include ECG waveform data which supplements the caller ID.
Regarding claim 3, Hastings discloses associating, by the server device, clinically relevant elements of the clinical information with one or more event identifiers ([0125] “If a unique code associated with a patient or record is identified by a subject identification device 124-132, that identification may be used as an input to a field of a program being run by caregiver receiver 60 (such as assigning a test result or record to a proper patient). Additionally, that code may be used to keep track of a patient's medication (by identifying the codes associated with both the medication and the patient), could be used to admit and discharge patients, could be used to print information associated with the patient, could prompt display of a task list of tasks associated with the patient which need to be done, could be used to sort patients, and/or could be used to associate a patient with the user of caregiver receiver 60.”)
Regarding claim 4, Hastings discloses formatting, by the server device, the elements of clinical information into a format for transmission as part of the call context information to the second communication device ([0099] “For instance, waveforms may be stored as a series of points which are connected by a program running on caregiver receiver 58 when the data is received. Thus, less data needs to be transferred between storage device 54 and caregiver receiver 58. For transparency, a protocol capable of fast transfer of data (11 Mbps or faster) is preferably used to transfer data.”)
Regarding claim 5, Hastings discloses storing, by the server device, the association of the elements of clinical information ([0087] “Central station 46 is also typically usable to access various health care facility files and programs such as accessing medical record databases that maintain medical records for the patients.”)
and the one or more event identifiers in a database ([0145] “Processing circuit 156 may be configured to send user audio inputs to a separate electronic device, such as central station 46, which may be coupled to a database 54 containing stored user voice dialing data.”)
Regarding claim 7, Hastings discloses determining whether a patient event alert has been received or should be issued based upon the received clinical information ([0052] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device…..”)
determining, by the server device, an event identifier associated with the patient event alert ([0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.”)
and sending, by the server device, to the first communication device an event alert in response to determining that a patient event alert has been received or should be issued, the event alert including the event identifier and the call context information ([0053] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, wirelessly sending a notification message to a first portable electronic device if a patient has a condition that may require attention….the notification message including physiologic data…”))
Regarding claim 8, Hastings discloses receiving, by the first communication device, the event alert ([0040] “…and sending data associated with the notification message, which data was received by the first portable electronic device….”)
displaying, by the first communication device, a graphical user interface (GUI) display identifying the event identifier and the call context information ([0212] “For instance, data may be displayed in a graphical manner on a touch display screen.” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0142] “…an option to display live data, an option to display additional or different types of patient data (such as trend data, pulse oximetry data, processed data, etc.), an option to display one or more interpretations of the data (such as check ECG connection or check pulse oximetry probe off, HRV risk evaluation, and other risk evaluation…”)
along with user interface icons for accepting or declining the event alert ([0208] “Based on the determinations made at blocks 520 and 522, options are displayed to a user at block 526. Available options may include forwarding data to another user, requesting live data, silencing the alarm at the caregiver receiver, clearing the alarm for the monitoring system, or taking some other action.”)
displaying, by the first communication device, a GUI display to enable a caregiver to place a communication request related to the event alert ([0142] “Options may include an option to contact other clinicians…..”)
and transmitting, by the first communication device, to the server device the communication request related to the event alert in response to receiving a user input to place the communication request ([0209] “Caregiver receiver 60 receives a user input at block 534. Caregiver receiver 60 may then send a control signal at block 536 to control monitoring system 10 to forward data, a control signal at block 540 to request live data, or a control signal at block 542 to control some other auction. The control signals are transmitted at block 518 and the system waits to receive data at block 516 or receive further user inputs at block 534.”)
Regarding claim 9, Hastings discloses ….. by the second communication device….. ([0040] “….to a second portable electronic device based on the user input.”)
receiving……the communication request message and call context information ([0053] “…..wirelessly sending a notification message to a second portable electronic device if a patient has a condition that may require attention, the notification message including physiologic data…..”)
displaying…….a graphical user interface GUI display including an event and identifier the call context information ([0053] “…the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0142] “…an option to display live data, an option to display additional or different types of patient data (such as trend data, pulse oximetry data, processed data, etc.), an option to display one or more interpretations of the data (such as check ECG connection or check pulse oximetry probe off, HRV risk evaluation, and other risk evaluation…”)
along with user interface icons for accepting or declining the communication request ([0208] “Based on the determinations made at blocks 520 and 522, options are displayed to a user at block 526. Available options may include forwarding data to another user, requesting live data, silencing the alarm at the caregiver receiver, clearing the alarm for the monitoring system, or taking some other action.”)
and transmitting……to the server device a message to accept the communication request in response to receiving a user input to accept the communication request ([0211] “Another possibility at block 542 is an indication that the user accepts responsibility for handling the alarm. For instance, if the alarm represents a condition of a patient requiring attention, a caregiver may indicate that they can handle it.”)
Regarding claim 10, Hastings discloses a processor configured with processor-executable instructions ([0141] “Processing circuit 156 can include various types of processing circuitry, digital and/or analog, and may include a microprocessor, microcontroller, application-specific integrated circuit (ASIC), field-programmable gate array (FPGA), or other circuitry configured to perform various input/output, control, analysis, and other functions to be described herein.”)
receive clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determine whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention, receiving a user input from a user input device, and sending data associated with the notification message, which data was received by the first portable electronic device, to a second portable electronic device based on the user input.” [0053] “….the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…”)
determine an event identifier that identifies a patient event and that is associated with the communication request from the first communication device ([0177] “Referring to FIG. 4, a method 308 that may be implemented in a monitoring system 10 having a notification feature, such as a monitoring system 10 including a notification server 52 running a notification program, may include receiving data at a monitoring device 14-24 at block 310.” [0178] “If a patient has a condition that may require attention at block 312, then data may be sent at block 314 to caregiver receiver 60 as a notification message in order to alert a user of caregiver receiver 60 of the condition.”)

Note: the event identifier is a feature of the monitoring system in [0177].
select from among the received clinical information, elements of the clinical information to associate with the event identifier based on the patient event to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician, sending a notification message to a portable electronic device designed to be carried by a clinician to indicate that the patient has a condition of the patient that may require attention by a clinician, and sending live physiologic data from the sensor to the portable electronic device based on a notification message sent to the portable electronic device.”)
and send to the second communication device, ([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.”)
a call request message that initiates device signaling ([0130] “Caregiver receiver 60 may also include a vibrating device 143 configured to vibrate in response to a control signal from processing circuit 156 sent to alert a user to the receipt of the notification message.”)
and operations performed by the server device to establish a voice communication session ([0051] “An additional embodiment is directed to a system for establishing voice communication in a health care facility….. The system includes a portable electronic device comprising an audio signal input device, an audio signal output device, a wireless transceiver, and a processing circuit configured to receive the notification messages indicating that the patient being monitored may have a condition that requires attention and to facilitate transfer of voice data to the audio signal output and from the audio signal input by way of the wireless transceiver.”)
wherein the call request message comprises the event identifier to enable the second communication device to display the call context information comprising the selected elements of the clinical information to supplement a caller ID ([0142] “Processing circuit 156 is preferably configured to operate as a notification device capable of notifying a user of a condition of a patient that may require attention….One example of patient physiological data may include ECG waveform data that led to the alarm (possibly 6 seconds of data) and data gathered shortly after the alarm.” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0285] “Referring to FIG. 16, a method for initiating a call in a health care facility using a caregiver receiver or other portable electronic communication device includes receiving information at block 1512 regarding a patients identification (name, room number, nickname, hospital ID number, etc.).”)

Note: the call request message is the notification received that a patient may require attention (event identifier). The selected elements of clinical information include ECG waveform data which supplements the caller ID.
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 14, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 16, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 17, Hastings discloses a server device ([0090] “Data may be transferred between notification server 52 and caregiver receivers 58-62 (portable electronic devices) point-to-point by way of notification transmitter 40.”)
a first communication device ([0040] “…sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention…”)
a second communication device ([0040] “….to a second portable electronic device based on the user input….”)
wherein the server device comprises a server processor configured with processor-executable instructions ([0141] “Processing circuit 156 can include various types of processing circuitry, digital and/or analog, and may include a microprocessor, microcontroller, application-specific integrated circuit (ASIC), field-programmable gate array (FPGA), or other circuitry configured to perform various input/output, control, analysis, and other functions to be described herein.”)
receive clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determine whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention, receiving a user input from a user input device, and sending data associated with the notification message, which data was received by the first portable electronic device, to a second portable electronic device based on the user input.” [0053] “….the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…”)
determine an event identifier that identifies a patient event and that is associated with the communication request from the first communication device ([0177] “Referring to FIG. 4, a method 308 that may be implemented in a monitoring system 10 having a notification feature, such as a monitoring system 10 including a notification server 52 running a notification program, may include receiving data at a monitoring device 14-24 at block 310.” [0178] “If a patient has a condition that may require attention at block 312, then data may be sent at block 314 to caregiver receiver 60 as a notification message in order to alert a user of caregiver receiver 60 of the condition.”)

Note: the event identifier is a feature of the monitoring system in [0177].
select from among the received clinical information, elements of the clinical information to associate with the event identifier based on the patient event to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician, sending a notification message to a portable electronic device designed to be carried by a clinician to indicate that the patient has a condition of the patient that may require attention by a clinician, and sending live physiologic data from the sensor to the portable electronic device based on a notification message sent to the portable electronic device.”)
and send to the second communication device, 
([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.”)
a call request message that initiates device signaling ([0130] “Caregiver receiver 60 may also include a vibrating device 143 configured to vibrate in response to a control signal from processing circuit 156 sent to alert a user to the receipt of the notification message.”)
and operations performed by the server device to establish a voice communication session ([0051] “An additional embodiment is directed to a system for establishing voice communication in a health care facility….. The system includes a portable electronic device comprising an audio signal input device, an audio signal output device, a wireless transceiver, and a processing circuit configured to receive the notification messages indicating that the patient being monitored may have a condition that requires attention and to facilitate transfer of voice data to the audio signal output and from the audio signal input by way of the wireless transceiver.”)
wherein the call request message comprises the event identifier to enable the second communication device to display the call context information comprising the selected elements of the clinical information to supplement a caller ID ([0142] “Processing circuit 156 is preferably configured to operate as a notification device capable of notifying a user of a condition of a patient that may require attention….One example of patient physiological data may include ECG waveform data that led to the alarm (possibly 6 seconds of data) and data gathered shortly after the alarm.” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0285] “Referring to FIG. 16, a method for initiating a call in a health care facility using a caregiver receiver or other portable electronic communication device includes receiving information at block 1512 regarding a patients identification (name, room number, nickname, hospital ID number, etc.).”)

Note: the call request message is the notification received that a patient may require attention (event identifier). The selected elements of clinical information include ECG waveform data which supplements the caller ID.
wherein the first communication device comprises a first device processor configured with processor-executable instructions ([0203] “Method 308 is preferably implemented in a software program running on a processor such as notification server 52, but may alternatively be implemented by other parts of system 10.”)
receive an event alert ([0040] “…and sending data associated with the notification message, which data was received by the first portable electronic device….”)
display a graphical user interface (GUI) display including an event identifier and call context information included in the event alert ([0212] “For instance, data may be displayed in a graphical manner on a touch display screen.” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0142] “…an option to display live data, an option to display additional or different types of patient data (such as trend data, pulse oximetry data, processed data, etc.), an option to display one or more interpretations of the data (such as check ECG connection or check pulse oximetry probe off, HRV risk evaluation, and other risk evaluation…”)
along with user interface icons for accepting or declining the event alert ([0208] “Based on the determinations made at blocks 520 and 522, options are displayed to a user at block 526. Available options may include forwarding data to another user, requesting live data, silencing the alarm at the caregiver receiver, clearing the alarm for the monitoring system, or taking some other action.”)
display a GUI display to enable a caregiver to place a communication request related to the event alert ([0142] “Options may include an option to contact other clinicians…..”)
and transmit to the server device the communication request related to the event alert in response to receiving a user input to place the communication request ([0209] “Caregiver receiver 60 receives a user input at block 534. Caregiver receiver 60 may then send a control signal at block 536 to control monitoring system 10 to forward data, a control signal at block 540 to request live data, or a control signal at block 542 to control some other auction. The control signals are transmitted at block 518 and the system waits to receive data at block 516 or receive further user inputs at block 534.”)
and wherein the second communication device comprises a second device processor configured with processor-executable instructions ([0120] “Smart card 124 may contain an internal microprocessor or other processing circuit that regulates access to the data stored on smart card 124.”)
receive the communication request message including the call context information from the server device ([0053] “…..wirelessly sending a notification message to a second portable electronic device if a patient has a condition that may require attention, the notification message including physiologic data…..”)
display a GUI display including an event identifier and the call context information ([0053] “…the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0142] “…an option to display live data, an option to display additional or different types of patient data (such as trend data, pulse oximetry data, processed data, etc.), an option to display one or more interpretations of the data (such as check ECG connection or check pulse oximetry probe off, HRV risk evaluation, and other risk evaluation…”)
along with user interface icons for accepting or declining the communication request ([0208] “Based on the determinations made at blocks 520 and 522, options are displayed to a user at block 526. Available options may include forwarding data to another user, requesting live data, silencing the alarm at the caregiver receiver, clearing the alarm for the monitoring system, or taking some other action.”)
and transmit to the server device a message to accept the communication request in response to receiving a user input to accept the communication request ([0211] “Another possibility at block 542 is an indication that the user accepts responsibility for handling the alarm. For instance, if the alarm represents a condition of a patient requiring attention, a caregiver may indicate that they can handle it.”)
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 21, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 23, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 24, Hastings discloses processor readable storage medium having stored thereon ([0021] “…and a remote storage device with little or no lag noticeable by a user.”)
processor-executable instructions configured to cause a processor of a server device to perform operations ([0141] “Processing circuit 156 can include various types of processing circuitry, digital and/or analog, and may include a microprocessor, microcontroller, application-specific integrated circuit (ASIC), field-programmable gate array (FPGA), or other circuitry configured to perform various input/output, control, analysis, and other functions to be described herein.”)
receiving clinical information in one or more information feeds from one or more other devices ([0040] “An additional embodiment is directed to a method to be implemented by electronic devices of a medical monitoring system of a health care facility where a patient's physiological characteristics are being monitored for conditions that may require attention by a clinician. The method includes receiving data from a monitoring device configured to monitor a patient….”)
determining whether a communication request from a first communication device for a second communication device has been received; wherein the first and second communication devices are not any of the other devices ([0040] “The method includes receiving data from a monitoring device configured to monitor a patient, determining whether the patient has a condition that may require attention based on the data received from the monitoring device, sending a notification message to a first portable electronic device using a wireless data transfer method if the patient has a condition that may require attention, receiving a user input from a user input device, and sending data associated with the notification message, which data was received by the first portable electronic device, to a second portable electronic device based on the user input.” [0053] “….the data that is forwarded being data associated with a notification message being displayed on the portable electronic device…”)
determining an event identifier that identifies a patient event and that is associated with the communication request from the first communication device ([0177] “Referring to FIG. 4, a method 308 that may be implemented in a monitoring system 10 having a notification feature, such as a monitoring system 10 including a notification server 52 running a notification program, may include receiving data at a monitoring device 14-24 at block 310.” [0178] “If a patient has a condition that may require attention at block 312, then data may be sent at block 314 to caregiver receiver 60 as a notification message in order to alert a user of caregiver receiver 60 of the condition.”)

Note: the event identifier is a feature of the monitoring system in [0177].
selecting from among the received clinical information, elements of the clinical information to associate with the event identifier based on the patient event to provide call context information ([0048] “The method includes receiving physiologic data from sensors connected to a patient, processing the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician, sending a notification message to a portable electronic device designed to be carried by a clinician to indicate that the patient has a condition of the patient that may require attention by a clinician, and sending live physiologic data from the sensor to the portable electronic device based on a notification message sent to the portable electronic device.”)
and sending to the second communication device, ([0041] “….and sending the notification message to a second portable electronic device using a second wireless data transfer method different than the first wireless data transfer method.”)
a call request message that initiates device signaling ([0130] “Caregiver receiver 60 may also include a vibrating device 143 configured to vibrate in response to a control signal from processing circuit 156 sent to alert a user to the receipt of the notification message.”)
and operations performed by the server device to establish a voice communication session ([0051] “An additional embodiment is directed to a system for establishing voice communication in a health care facility….. The system includes a portable electronic device comprising an audio signal input device, an audio signal output device, a wireless transceiver, and a processing circuit configured to receive the notification messages indicating that the patient being monitored may have a condition that requires attention and to facilitate transfer of voice data to the audio signal output and from the audio signal input by way of the wireless transceiver.”)
wherein the call request message comprises the event identifier to enable the second communication device to display the call context information comprising the selected elements of the clinical information to supplement a caller ID ([0142] “Processing circuit 156 is preferably configured to operate as a notification device capable of notifying a user of a condition of a patient that may require attention….One example of patient physiological data may include ECG waveform data that led to the alarm (possibly 6 seconds of data) and data gathered shortly after the alarm.” [0146] “Processing circuit 156 may be configured to display data based on the ID data received. For instance, processing circuit may be configured to display data relating to a patient who has been identified based on the ID data.” [0285] “Referring to FIG. 16, a method for initiating a call in a health care facility using a caregiver receiver or other portable electronic communication device includes receiving information at block 1512 regarding a patients identification (name, room number, nickname, hospital ID number, etc.).”)


Note: the call request message is the notification received that a patient may require attention (event identifier). The selected elements of clinical information include ECG waveform data which supplements the caller ID.
Regarding claim 26, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 27, the limitations are rejected for the same reasons as stated above for claim 4.
Regarding claim 28, the limitations are rejected for the same reasons as stated above for claim 5.
Regarding claim 30, the limitations are rejected for the same reasons as stated above for claim 7.
Regarding claim 31, Hastings discloses sending, by the server device to the second communication device, the selected elements of the clinical information associated with the event identifier in the control signaling that is sent to the second communication device ([0040] "…sending data associated with the notification message, which data was received by the first portable electronic device, to a second portable electronic device based on the user input." [0049] "and generate a control signal to send live physiologic data, relating to the notification message, acquired from one or more monitoring devices to the portable electronic device.")
Regarding claim 32, the limitations are rejected for the same reasons as stated above for claim 31.
Regarding claim 33, the limitations are rejected for the same reasons as stated above for claim 31.
Regarding claim 34, the limitations are rejected for the same reasons as stated above for claim 31.


Response to Arguments
Applicant’s arguments filed on 26 September 2022 have been considered but are not fully persuasive.
Regarding the 101 rejection, the applicant argues on pages 13 to 14 the applicant argues for Step 2A that claims 1, 10, 17, and 24 are not directed to human activity. Rather, claims 1, 10, 17, and 24 recite technical processes performed by devices to render a technical effect. Applicant restates the limitations of the claim(s) and submits that the claims explicitly recite operations performed by a machine and these operations cannot be practically performed by a person. Thus, the devices and operations recited in claims 1,10, 17, and 24 are not directed to “organizing the interactions between people.”

Examiner respectfully disagrees with the applicant’s arguments. In regards to Step 2A Prong 1, examiner points to the October 2019 Guidance which states that “Claims can recite a mental process even if they are claimed as being performed on a computer.” Guidance is clear in that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. The guidance also states to review the specification and upon such review the applicant is merely using a computer in the present application as a tool to perform the invention. Even with the present amendments, the claims have been rejected a falling under methods of organizing human activity since they are managing personal behavior or relationships or interactions between people by providing recipients of an incoming communication with information regarding the context and/or purposes of the call. The claimed steps are similar to the activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). In regards to Step 2A Prong 2, the MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm (i.e. solving a technically based problem), the claimed invention purports to use generic computer components as a tool to solve the non-technological problem of the potential for care providers to ignore a call or page due to the lack of information other than the name or phone number of the caller ([0001] of the specification). The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). The claim(s) do not meet the condition set forth by the courts and are therefore not integrated into a practical application. An improvement in the abstract idea itself is not an improvement to computer technology. 

On pages 15 to 16 the applicant argues that under Step 2B that whether the problem being solved is of a technological nature is irrelevant to the analysis of the whether the claim is directed to an abstract idea. Applicant asserts that the categories into which a claim must fall to be considered a “certain method of
organizing human activity” are narrow where not all methods of organizing human activity are abstract ideas and the sub-groupings should not be expanded except for rare circumstances. Even assuming the claims are directed to a judicial exception, applicant asserts the claims amount to significantly more than the judicial exception. Applicant cites [0030] of the specification to support their argument and also cites Amdocs and Bascom. The applicant submits that the claims improve the operation of a communication system by changing the
nature of communication requests to include call context information that includes elements of clinical information. Further, the call context information is configured to enable a receiving communication device to display the call context information. Together these innovations improve the speed and efficiency of a communication system transmitting time-sensitive information from one communication device to another. Applicant requests the withdrawal of the rejections of claims under 35 U.S.C. § 101.

Examiner respectfully disagrees with the applicant’s arguments. Examiner points out that whether a problem of technological nature is being solved is a consideration set forth by the courts. Examiner has also explained above why the claims are not integrated into a practical application. In regards to Step 2B, examiner asserts that Bascom is not similar to the present application because Bascom claimed a technical improvement in the art i.e. a technology-based solution to filter content on the internet while the present application is not presenting an improvement since the problem solved is a non-technological problem. Similarly, applicant has not presented an unconventional solution as examiner has cited an NPL to teach the added limitations. The use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Use of a computer or other machinery in its ordinary capacity for economic or other or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Mere instructions to apply an exception cannot provide an inventive concept. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Examiner also points out that improving efficiency and reducing time and effort, as asserted by the applicant in the present arguments, is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. To show an involvement of a computer assisting in improving technology, the claims must recite details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Therefore, the 101 rejection is maintained.
Regarding the 102 rejection, the applicant argues on page 18 that Hastings fails to teach or suggest the element of “determining, by the server device, an event identifier that identifies a patient event and that is associated with the communication request from the first communication device” as recited or analogously recited in claims 1, 10,17, and 24. Applicant asserts that the unique signal identified by the RFID transmitter in [0124] as cited by the examiner is in regards to providing a unique code to a user that has an ID badge with an RFID tag. Applicant further supports their argument by citing [0125] which expands on the disclosure of the unique code.  Applicant submits that neither the cited portion of Hastings, nor any other portion of Hastings, provides any teaching or suggestion that the unique signal identified from an RFID tag by the RFID transceiver 132 of the caregiver receiver 60, nor any data obtained by the RFID transceiver 132 of the caregiver receiver 60 from a passive RFID tag discloses the determinization of an event identifier.

Examiner respectfully disagrees with the applicant’s argument. In light of the added limitation, examiner has not cited [0124], rather [0177] and [0178] where the latter sends an event identifier or notification message to the caregiver receiver to alert them of the condition or patient event of the patient. This event identifier or notification message is a feature of the monitoring system disclosed in [0177].

On pages 19-20 the applicant argues that Hastings fails to teach or suggest “selecting, by the server device, from among the received clinical information, elements of the clinical information to associate with the event identifier based on the patient event to provide call context information.” Applicant states that [0048] cited by the examiner does not disclose that the medical monitoring system selects physiologic data based on a unique signal identified from an RFID tag by the RFID transceiver 132 of the caregiver receiver 60. Rather, Hastings discloses that the medical monitoring system “processes the physiologic data from the sensors to identify a condition of the patient that may require attention by a clinician” and “sends live physiologic data from the sensor to the portable
electronic device” (e.g., the caregiver receiver 60).

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that applicant has a broad understanding of the cited art. Hastings teaches the ability to receive physiologic data, but the key part of Hastings is towards the end of [0048] which discloses that the live physiologic data sent to the electronic device is based on a notification message sent to the clinician that the patient has a condition that may require attention. This interpretation is in line with the current claim language where the clinical information selected to provide call context information is based on the event identifier.

Applicant argues on pages 20-22 that Hastings fails to teach or suggest the element of “sending, by the server device to the second communication device, a call request message that initiates device signaling and operations performed by the server device to establish a voice communication session, wherein the call request message comprises the event identifier to enable the second communication device to display the call context information comprising the selected elements of the clinical information to supplement a caller ID” as recited or analogously recited in amended claims 1, 10, 17, and 24. Applicant states that [0041] of Hastings does not disclose that the notification message sent to the first portable electronic device or the second portable electronic device includes “unique signal” identified from an RFID tag by the RFID transceiver 132 of the caregiver receiver 60. Applicant also states that Hastings also does not disclose that the notification message sent to the first portable electronic device or the second portable electronic device is initiates device signaling and operations performed by one of the electronic devices of the medical monitoring system to establish a voice communication session. In regards to [0146] and [0209], applicant states that neither the cited portions of Hastings, nor any other portion of Hastings, teaches or suggests the element of sending a call request message where the call request message comprises event identifier to display the call context information. Applicant requests withdrawal of the 102 rejection.

Examiner respectfully disagrees with the applicant’s arguments. Examiner again asserts that [0124] of Hastings, disclosing the unique signal has not been cited. Instead, besides [0041] in the present action, examiner has cited [0130], [0051], and [0142]. Paragraph [0041] has been cited to teach the sending aspect to the second communication device. Paragraph [0130] has been cited to teach the device signaling being initiated (i.e. vibrating) due to a call request message (i.e. receipt of the notification message). Paragraph [0051] has been cited to teach the ability to also establish voice communication. Lastly, [0142] has been cited to teach the call request message being the notification received that a patient may require attention (event identifier); and, the selected elements of clinical information include ECG waveform data being displayed which supplements the caller ID or patient ID data (as indicated by Figure 3 of the applicant’s specification). Therefore, the 102 rejection is maintained.
 
Prior Art Cited but Not Relied Upon
 Johnston, M. J., King, D., Arora, S., Behar, N., Athanasiou, T., Sevdalis, N., & Darzi, A. (2015). Smartphones let surgeons know WhatsApp: an analysis of communication in emergency surgical teams. The American Journal of Surgery, 209(1), 45-51.
This reference is relevant since it discloses providing context information between physicians using WhatsApp.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626